DETAILED ACTION
Claims 1-9 and 11-19 are pending in the current application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/2/22 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks, filed 4/2/22, with respect to the rejection of claim 1 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Kouznetsov et al. (Patent No. US 7,096,268 B2) Col. 70 lines 25-40 which is able to show the launching/execution of patch installation with an ordering of components of the installation based on priority information, thus viewed as having plurality of priorities and thus viewed as including non-default priority, where the installation includes execution of pre and post install scripts but are still part of the installation process thus viewed as not being able to form the complete installation process without the script information.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 11 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Vaidya (Patent No. US 7,735,078 B1), in view of Angel et al. (Pub. No. US 2011/0184870 A1), in view of Sharp (Pub. No. US 2014/0032717 A1), and further in view of Kouznetsov et al. (Patent No. US 7,096,268 B2).

As to claims 1 and 11, Vaidya discloses a method of patch management, the method comprising: downloading, at a compute device and from a first provided, a patch that is incompatible with an automated patch management system of the compute device because the downloaded patch requires performance of one or more actions prior to installation at the compute device (Vaidya Col. 4 lines 41-44 and lines 58-63, Col. 5 lines 52-59 and Col. 6 lines 21-26;which shows that the patch package download, thus viewed as downloaded from a source viewed as a provided, that includes incompatible patches, viewed as patches/new code components that will replace/patch old code components that require other actions including action prior to installing the patch for successful installation of the patch where the patch includes supplemental processor content, viewed as the additional install and backout patch utility operations);
producing, at the compute device, a first archive including the downloaded patch, at least a portion of the downloaded supplemental processor executable content, and a script including code executable on the compute device to perform an installation operation associated with the action (Vaidy Col. 4 lines 37-41 and 58-63, Col. 5 lines 6-17 and 52-59, Col. 6 lines 21-26;which shows the deploying of the patch package information that can be downloaded over internet or network, thus the patch package/archive can be viewed as being produced at another location, the patch package/archive that includes the patch/components that replace/patch the old components the supplemental processor executable content viewed as the  install patch utility and backout patch utility that can include script information including prepatch script that is associated with actions to be taken that can allow for patch to be successfully installed, thus viewed as patch being incompatible without that information, as well as including patch information as well); 
publishing the second archive in the automated patch management system such that the second archive is automatically executed to invoke the script to effectuate installation the downloaded patch and the supplemental processor executable content on the compute device (Vaidya Col. 4 lines 37-63, Col. 6 lines 21-36 and lines 41-47 and Col. 7 lines 18-30; which is able to show the patch package published and downloaded, thus viewed as from another location, for execution that includes script information that when executed will execute the patch/replacement of old components with new components and supplemental/utility content including validations on the computer device, the specifics of this being a second archive can be seen disclosed in the teachings above).

Vaidya does not specifically disclose compiling, at the compute device, the first archive to produces a second archive, the second archive being configured to satisfy distribution and invocation requirements of the automated patch management system.

However, Angel disclose compiling, at the compute device, the first archive to produces a second archive, the second archive being configured to satisfy distribution and invocation requirements of the automated patch management system (Angel [0035] lines 6-12; which shows the ability to compile information into an archive for execution thus viewed being able to satisfy distribution and invocation requirements of the system).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Angel showing the compiling archive information, into the patching system of Vaidya, for the purpose of increasing usability by allowing for different end users to use the information, as taught by Angel [0035] lines 6-12.

Vaidya as modified by Angel does not specifically disclose downloading, at a compute device and from a second provided, supplemental processor executable content.

However, Sharp discloses downloading, at a compute device and from a second provided, supplemental processor executable content (Sharp [0023] lines 2-7; which that supplemental content associated with downloads can be served/provided from a different deliverer, viewed as a third party, then the source of the non-supplemental downloaded content).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Sharp showing supplemental data being download from another device, into the content download information of Vaidya as modified by Angel for the purpose of increasing customization by being able to provide data from a plurality of different locations, as taught by Sharp [0023] lines 1-7.

Vaidya as modified by Angel and Sharp does not specifically disclose wherein the installation operation includes launching a patch installer on the compute device as a different user from that of a patch management system account or launching a patch installer on the compute device at a non-default central processing unit priority, and wherein the patch management system is not capable of performing the installation operation without the script.

However, Kouznetsov discloses wherein the installation operation includes launching a patch installer on the compute device as a different user from that of a patch management system account or launching a patch installer on the compute device at a non-default central processing unit priority, and wherein the patch management system is not capable of performing the installation operation without the script (Kouznetsov Col 70 lines 25-40; which shows the ability launch/execute the patch installation, including ordering components of the installation based on priority information, thus viewed as being launched/executed in plurality of priorities viewed as including a non-default priority, where the installations of the patch includes executing pre-install and post install scripts, that are part of the installation process though thus viewed as not being able to perform the complete installation without the script information).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Kouznetsov showing the priority installation information into the installation system of Vaidya as modified by Angel and Sharp for the purpose helping to increase usability by ordering component of installations based on their priority information, as taught by Kouznetsov Col. 70 lines 25-40.

As to claims 3 and 13, Vaidya discloses wherein the installation operation includes: a pre-processing action, or a post-processing action (Vaidya Col. 5 lines 52-56; which shows that actions includes pre patch and post patch actions viewed as pre-processing and post-processing actions as well), 
an action to execute a non-monolithic patch in the automated patch management system; or an exit process that satisfies the patch management system, and the exit process includes one or more or a combination of: determining whether the downloaded patch is installed correctly; identifying an error associated with installing the incompatible patch; or determining whether a system reboot is required (Vaidya Col. 6 lines 50- Col. 7 line 3; which shows an exit/complete conditions based on determines if the installed correctly/successful).

As to claims 4 and 14, Vaidya discloses the launching the patch installer occurs between a pre-processing action and a post-processing action (Vaidya Col. 6 lines 21-40 and lines 63-Col. 7 line 3; which shows pre patch actions, install patch install action and post patch actions thus showing the install actions that occur between the pre and post actions where it is viewed without the pre patch actions the patch will not be successfully installed thus viewed as a form of incapable installation actions).

As to claims 5 and 15, Vaidya discloses the supplemental processor executable content is in a format that is incompatible with the automated patch management system (Vaidya Col. 4 lines 4-11, 41-44 and lines 58-63, Col. 5 lines 52-59 and Col. 6 lines 21-26; which shows that the patch package download that includes incompatible patches and thus supplemental content, viewed as the additional install and backout patch utility component where the can be incompatibility based on requiring other actions including action prior to installing the patch for successful installation of the patch where the this incompatibility can be viewed as a type of format as the replacement of old code with new code) that is for the correct version/format of the required application;
the installation operation further includes a first operation (Vaidya Col. 6 lines 21-36; which shows a first pre-patch operation being performed associated with installation); and
the code is further executable on the compute device to perform a second operation to enable installation of the supplemental processor executable content (Vaidya Col. 6 lines 21-36; which shows actions to be taken so as to replace old code with new code so that the new code is of the appropriate format/version required for execution).

As to claims 6 and 16 Vaidya discloses wherein the supplemental processor executable content comprises at least one utility program that is invoked by at least a portion of the script (Vaidya Col. 5 lines 52-55; where it is seen that the supplemental processor executable content comprises utility program such as backout utility programs).

As to claims 7 and 17, Vaidya discloses wherein the downloaded patch includes one or more or a combination of: an update for an operating system of the compute device; an update for installed computer programs (Vaidya Col. 6 lines 29-34; which shows the downloaded patch is able to replace old code with new code components, viewed as update for an installed computer program); an update for installed hardware; and 
the action includes one or more or a combination of: halting a previous version of an application; uninstalling a previous version of an application; rebooting the compute device before installation of the downloaded patch; rebooting the compute device during installation of the downloaded patch; rebooting the compute device after installation of the downloaded patch; responding by a user to a prompt during installation; and extracting one or more files (Vaidya Col. 6 lines 23-27; which shows the ability to decompress/extract a file archive action to be taken associated with the patching).


Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Vaidya, Angel, Sharp and Kouznetsov as applied to claim 1 above, and further in view of Felts (Pub. No. US 2009/0144728 A1).

As to claims 2 and 12, Vaidya does not specifically disclose however Angel discloses the first archive includes a non-compiled archive(Angel [0035] lines 6-12; where it is seen the compiling of the information into a second compiled archive thus viewed that the first archive is a non-compiled archive); the second archive includes a non-self-executing archive(Angel [0035 lines 6-12; which shows the second compiled archive can be sent to a server for execution thus viewed as non-self-executing archive as they are not executed until deployed and server is ready for executions).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Angel showing the compiling archive information, into the patching system of Vaidya, for the purpose of increasing usability by allowing for different end users to use the information, as taught by Angel [0035] lines 6-12.

Vaidya as modified by Angel, Sharp and Kouznetsov does not specifically disclose the non-self-executing archive includes one or more command lines instructions configured to be invoked by the automated patch management system.

However, Felts discloses the non-self-executing archive includes one or more command lines instructions configured to be invoked by the automated patch management system (Felts [0123] lines 1-7 and [0151] lines 1-5; which shows that command line instructions can be invoked in associated with the patch management system that can be tied to the artifact/patch/archive, where the specifics of the non-self-executing archive are seen disclosed above)


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teaching of Felts showing the command line instructions tied to the patch management system into the patch management system of Vaidya as modified by Angel, Sharp and Kouznetsov, for the purpose of helping to provide additional functional and support to the process that increasing usability, as taught by Felts [0151] lines 1-5

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vaidya, Angel, Sharp and Kouznetsov as applied to claims 1 and 11 above, and further in view Peterson et al. (Pub. No. US 2008/0178149 A1).

As to claims 8 and 18, Vaidya as modified by Angel, Sharp and Kouznetsov does not specifically disclose the downloaded patch is further incompatible with the automated patch management system because the downloaded patch includes multiple entry points of execution; and the second archive includes an installer with a single entry point of execution.

However, Peterson discloses the downloaded patch is further incompatible with the automated patch management system because the downloaded patch includes multiple entry points of execution; and the second archive includes an installer with a single entry point of execution (Peterson [0023] lines 1-10; which shows that function can have multiple entry points, that can be viewed as incompatible as not all languages allow for this, and can be simplified by compiling to have a single/unique entry point of execution, viewed as the compiled second archive, where it is seen disclosed specifically above the specifics of the patch information function being incompatible).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Peterson showing function with multiple entry points being incompatible till compiled with a single entry point, into the patch system of Vaidya as modified by Angel, Sharp and Kouznetsov, for the purpose of increasing usability by helping to simply the programs, as taught by Peterson [0023] lines 5-10

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vaidya, Angel, Sharp and Kouznetsov as applied to claims 1 and 11 above, and further in view Vidal (Pub. No. US 2011/0214116 A1)

As to claims 9 and 19, Vaidya as modified by Angel, Sharp and Kouznetsov does not specifically disclose wherein the publishing the second archive includes calling an application program interface in the automated patch management system.

However, Vidal discloses wherein the publishing the second archive includes calling an application program interface in the automated patch management system (Vidal [0018] lines 1-5; which shows the patch/package manager that is able to call an API associated with the packages published/installed where in light of information disclosed specifically above can be viewed as including the published second archive).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Vidal, showing the calling of API associated with package management, into the package management system of Vaidya as modified by Angel, Sharp and Kouznetsov, for the purpose of increasing usability by helping to identify and enumerate installed packages, as taught by Vidal [0018] lines 1-5.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD F WHEATON whose telephone number is (571)270-1779. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADFORD F WHEATON/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193